DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (hereinafter “Kang” US 2015 / 0077383) in view of Takahashi (JP 2014-153791A).
(It should be noted that the Takahashi reference was submitted by the Applicant in the Information Disclosure Statement received 30 December 2020.  All relevant portions of the Takahashi reference are cited with respect to the English Language Machine Translation attached herein).

As pertaining to Claim 1, Kang discloses (see Fig. 6A) a touch panel (see Page 2, Para. [0023]) comprising:
a plurality of first touch electrode patterns (610) arranged along a first direction (i.e., a vertical direction), the first touch electrode pattern (610) comprising a plurality of first touch units (see (600)) and a connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) for connecting two adjacent first touch units (600); and

wherein two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) are arranged in parallel between the two adjacent second touch units (606); and
wherein an extending direction (i.e., a horizontal direction) of a space formed by the two metal bridges (again, see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A), the connection unit (again, see the interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) and any one of the two adjacent second touch units (606) is parallel with an extending direction (i.e., a horizontal direction) of the metal bridges (612; again, see Page 4, Para. [0037]-[0038] and Fig. 6A).

Kang does not explicitly disclose that the at least one metal bridge (see (612)) has a hollow-out patterns.  However, this metal bridge structure is well-known in the art.
In fact, in the same field of endeavor, Takahashi discloses (see Fig. 1 and Fig. 5a) a touch panel (10) comprising a plurality of first touch electrode patterns comprising a plurality of first touch units (see (40, 41) in Fig. 1) and a plurality of second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Takahashi such that metal bridge structures disclosed by Kang comprise the hollow-out pattern as suggested by Takahashi in order to provide greater durability in connecting adjacent touch units while reducing the visible characteristics of the bridge structure.

As pertaining to Claim 3, Takahashi discloses (see Fig. 1 and Fig. 5a) that each metal bridge (see (32) in Fig. 5a) has a grid pattern (see (33a, 33b, 33c) in Fig. 5a; and again, see Page 12, Lines 21-28).

As pertaining to Claim 7, Kang discloses (see Fig. 6A) that the two adjacent second touch units (see (606)) corresponding to any one of the metal bridges (see 

As pertaining to Claim 8, Kang discloses (see Fig. 6A) that the connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) of the first touch electrode pattern (600) has a concave-convex structure (i.e., a triangular convex structure) matching with a concave-convex structure (i.e., a triangular concave structure) of the second touch electrode pattern (see (606); and again, see Page 4, Para. [0037]-[0038]).

As pertaining to Claim 9, Kang discloses (see Fig. 6A) that the concave-convex structure (i.e., a triangular concave-convex structure) is a triangle, or rectangle, or trapezoid, or semicircle (see Fig. 6A; and again, see Page 4, Para. [0037]-[0038]).

As pertaining to Claim 11, Takahashi discloses (see Fig. 1 and Fig. 5a) that the hollow-out pattern (see (37a, 37b, 37c, 37d) in Fig. 5a) has two rectangular patterns (37a, 37b, 37c, 37d) arranged perpendicularly to the second direction (i.e., the horizontal direction; and again, see Page 12, Lines 21-28).

As pertaining to Claim 13, Kang discloses (see Fig. 6A) a touch display device comprises a touch panel (see Page 2, Para. [0023]), the touch panel comprising:
a plurality of first touch electrode patterns (610) arranged along a first direction (i.e., a vertical direction), the first touch electrode pattern (610) comprising a plurality of first touch units (see (600)) and a connection unit (i.e., an interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) for connecting two adjacent first touch units (600);
a plurality of second touch electrode patterns (see (606)) arranged along a second direction (i.e., a horizontal direction) and insulated from (see (614)) and intersected with the first touch electrode patterns (610), the second touch electrode pattern (606) comprising a plurality of independent second touch units (see (606)) and at least one metal bridge (see (612)) for connecting two adjacent second touch units (606), and two ends of the metal bridge (612) being overlapped on the two adjacent second touch units (606) respectively (see Page 4, Para. [0037]-[0038]);
wherein two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) are arranged in parallel between the two adjacent second touch units (606); and
wherein an extending direction (i.e., a horizontal direction) of a space formed by the two metal bridges (again, see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A), the connection unit (again, see the interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) and any one of the two adjacent second touch units (606) is parallel with an extending 

Kang does not explicitly disclose that the at least one metal bridge (see (612)) has a grid pattern, the grid pattern having a plurality of hollow-out patterns with each hollow-out pattern surrounded completely by a corresponding grid unit of the at least one metal bridge, wherein the plurality of hollow-out patterns are arranged along the second direction side by side and spaced with each other by the grid pattern.  However, this metal bridge structure is well-known in the art.
In fact, in the same field of endeavor, Takahashi discloses (see Fig. 1 and Fig. 5a) a touch panel (10) comprising a plurality of first touch electrode patterns comprising a plurality of first touch units (see (40, 41) in Fig. 1) and a plurality of second touch electrode patterns comprising a plurality of independent second touch units (see (30, 31) in Fig. 1), wherein at least one metal bridge (see (32) in Fig. 1) connects two adjacent second touch units (again, see (30, 31) in Fig. 1; see Page 7, Lines 3-19), and wherein the at least one metal bridge (see (32) in Fig. 5a) has a grid pattern (see (33a, 33b, 33c) in Fig. 5a), the grid pattern (33a, 33b, 33c) having a plurality of hollow-out patterns (see (37a, 37b, 37c, 37d) in Fig. 5a) with each hollow-out pattern (37a, 37b, 37c, 37d) surrounded completely by a corresponding grid unit (33a, 33b, 33c) of the at least one metal bridge (32), wherein the plurality of hollow-out patterns (37a, 37b, 37c, 37d) are arranged along the second direction (i.e., the horizontal direction) side by side and spaced with each other by the grid pattern (33a, 33b, 33c), and two ends of the metal bridge (32) are overlapped on the two adjacent second touch units (30, 31) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Takahashi such that metal bridge structures disclosed by Kang comprise the grid pattern as suggested by Takahashi in order to provide greater durability in connecting adjacent touch units while reducing the visible characteristics of the bridge structure.

As pertaining to Claim 14, Kang discloses (see Fig. 6A) that each of the metal bridges (612) connects a rightmost end of one second touch unit (see (606)) of the two second touch units (see (606)) to a leftmost end of the other second touch unit (again, see (606)) of the two second touch units (see (606); and again, see Page 4, Para. [0037]-[0038]).

As pertaining to Claim 15, Kang discloses (see Fig. 6A) that each of the metal bridges (612) connects a rightmost end of one second touch unit (see (606)) of the two second touch units (see (606)) to a leftmost end of the other second touch unit (again, see (606)) of the two second touch units (see (606); and again, see Page 4, Para. [0037]-[0038]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Takahashi and further in view of Chiu et al. (hereinafter “Chiu” US 2014 / 0027264).

As pertaining to Claim 6, both Kang and Takahashi disclose (see Fig. 6A of Kang and see Fig. 5a of Takahashi) that the metal bridge (see (612) of Kang corresponding to (32) of Takahashi) further comprises a plurality of contact portions (i.e., see (616) of Kang and see (35a, 35b) of Takahashi) located at both ends of the metal bridge (again, see (612) of Kang corresponding to (32) of Takahashi) and for contacting and connecting the second touch units (see (606) of Kang and see (30, 31) of Takahashi; and see Page 4, Para. [0038] of Kang; and Page 11, Lines 14-21 of Takahashi).  
Neither Kang nor Takahashi disclose an embodiment in which a width of the contact portions along a direction perpendicular to an extending direction of the metal bridge is greater than a width of other portions of the metal bridge.
However, in the same field of endeavor, Chiu discloses (see Fig. 6) touch panel comprising a plurality of independent second touch units (see (223)) and at least one metal bridge (see (350)) for connecting two adjacent second touch units (223), wherein the at least one metal bridge (350) has a hollow-out pattern, and two ends of the metal bridge (350) are overlapped on the two adjacent second touch units (223) respectively, wherein the metal bridge (see (350)) further comprises a plurality of contact portions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang and Takahashi with the teachings of Chiu such that metal bridge structures disclosed by Kang and Takahashi further comprise a plurality of contact portions in which a width of the contact portions along a direction perpendicular to an extending direction of the metal bridge is greater than a width of other portions of the metal bridge in order to provide greater durability and stability in connecting adjacent touch units, thereby improving the overall stability of the touch panel.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,963,082 in view of Kang et al. (US 2015 / 0077383).  Claim 1 of the instant application and Claim 1 of the cited U.S. Patent similarly recite:

Claim 1 of Instant Application
Claim 1 of US 10,963,082
A touch panel, comprising:

a plurality of first touch electrode patterns arranged along a first direction, the first touch electrode pattern comprising a plurality of first touch units and a connection unit for connecting two adjacent first touch units; and

a plurality of second touch electrode patterns arranged along a second direction and insulated from and intersected with the first touch electrode patterns, the second touch and two ends of the metal bridge being overlapped on the two adjacent second touch units respectively;




wherein two metal bridges are arranged in parallel between the two adjacent second touch units….


a plurality of first touch electrode patterns arranged along a first direction, the first touch electrode pattern comprising a plurality of first touch units and a plurality of connection units each connecting two adjacent first touch units; and

a plurality of second touch electrode patterns arranged along a second direction and insulated from and intersected with the first touch electrode patterns, the second touch electrode 

(Note that two ends of the at least two metal bridges must overlap the second touch units to “connect” the “two adjacent second touch units.”)

wherein at least two bridge units are arranged in parallel between the two adjacent second touch units….



Claim 1 of the instant application and Claim 1 of the cited U.S. Patent differ in that Claim 1 of the instant application recites the limitation “wherein an extending direction of a space formed by the two metal bridges, the connection unit and any one of the two adjacent second touch units is parallel with an extending direction of the metal bridges.”  However, this feature is plainly suggested by Kang et al.  That is, Kang two ends of the metal bridge (612) being overlapped on the two adjacent second touch units (606) respectively (see Page 4, Para. [0037]-[0038]); wherein two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) are arranged in parallel between the two adjacent second touch units (606); and wherein an extending direction (i.e., a horizontal direction) of a space formed by the two metal bridges (again, see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A), the connection unit (again, see the interconnecting portion between adjacent first touch units (600); see (608) and the diamond shaped connecting portion) and any one of the two adjacent second touch units (606) is parallel with an extending direction (i.e., a horizontal direction) of the metal bridges (612; again, see Page 4, Para. [0037]-[0038] and Fig. 6A).  It is a goal of Kang et al. to provide a touch sensor panel that allows for improved touch sensitivity and optical uniformity (see Page 1, Claim 1 of the cited U.S. Patent with the teachings of Kang et al. in order to provide a touch sensor panel that allows for improved touch sensitivity and optical uniformity.
As such, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,963,082 in view of Kang et al. 


Response to Arguments

Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Kang and Takahashi, teach or fairly suggest the newly claimed “two metal bridges” that are “arranged in parallel between the two adjacent second touch units” wherein “an extending direction of a space formed by the two metal bridges, the connection unit and any one of the two adjacent second touch units is parallel with an extending direction of the metal bridges” (see Remarks at Page 6).  The examiner respectfully disagrees.  In fact, Kang clearly discloses (see Fig. 6A) two metal bridges (see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A) arranged in parallel between the two adjacent second touch units (606).  Kang further discloses that a horizontal extending direction of a space formed by the two metal bridges (again, see an upper metal bridge (612) and a lower metal bridge (612) in Fig. 6A), the connection unit (again, see the interconnecting portion between Claims 1, 3, 6-9, 11, and 13-15 is maintained.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622